    Case 4:18-cv-00411-ALM Document 19 Filed 10/07/19 Page 1 of 1 PageID #: 87



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


  BRENT HARRISON, HOLLY WINTERS, and
  JAMES YOUNGBLOOD,

                      Plaintiffs,                                 CIVIL ACTION NO.

  VS.                                                                     4:18-cv-411

  ALLIED COLLECTION SERVICES, INC.,

                      Defendant


                                                  ORDER

         The Court, upon the Stipulation of Dismissal (Dkt. #18), filed by all Plaintiffs, Brent

  Harrison, Holly Winters and James Youngblood, hereby DISMISSES this lawsuit with prejudice

  as to Plaintiff Brent Harrison and without prejudice as to plaintiffs Holly Winters

. and James Youngblood, with each party bearing its own costs and fees.
         All relief not previously granted is hereby denied.

         The Clerk is directed to close this civil action.

         IT IS SO ORDERED.
          SIGNED this 7th day of October, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
